Title: From Abigail Smith Adams to Harriet Welsh, 19 January 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy Janry 19th 1817
				
				The weather has been so Boisterous to day that not one of us have ventured out to meeting. I have written a long Letter to Caroline, and I Send you her two last Letters and return those of mr Everets, with thanks. I think them full as entertaining as Eustices Letters classical Tour. I laughd heartily at the attack of the young Lady who insisted upon Waltz waltzing with the Gentlemen.The other morning, the P was buisy writing, and Sit me to guesing to whom he was writing I did not find out untill he produced the inclosed which he Says must be inclosed sent to you to deliver—I have a shaby journal of Georges which  I Should have Sent you before, if I had not been more mortified at the writing, than gratified by the Specimin he has given of his talent at journal. he will not do to sit by side of the Young Bostonian—who has shown more talent than some are willing to allow him. the P. says you will hear more of this young man hereafter, unless Bigotery Should Spoil him—Louissa desires you to get her three yds of white braid and send her by post on tuesday. it is to be had at Cannels—It is so cold, that my fingers ache—so good night dear Harriet.Your Friend
				
					A A—
				
				
					Sunday Evening I thought we should not have any visetors to night but the Rev Cocker  announces some
				
			